Name: Commission Implementing Regulation (EU) 2015/2257 of 4 December 2015 entering a name in the register of traditional specialities guaranteed (Ã Ã °Ã ¹Ã Ã µÃ Ã ¾Ã ²Ã °Ã ½ Ã ²Ã Ã °Ã  Ã ¢Ã Ã °Ã ºÃ ¸Ã  (Kayserovan vrat Trakiya) (TSG))
 Type: Implementing Regulation
 Subject Matter: Europe;  foodstuff;  consumption;  marketing
 Date Published: nan

 5.12.2015 EN Official Journal of the European Union L 321/17 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2257 of 4 December 2015 entering a name in the register of traditional specialities guaranteed (Ã Ã °Ã ¹Ã Ã µÃÃ ¾Ã ²Ã °Ã ½ Ã ²ÃÃ °Ã  Ã ¢ÃÃ °Ã ºÃ ¸Ã  (Kayserovan vrat Trakiya) (TSG)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(3)(a) thereof, Whereas: (1) Pursuant to Article 50(2)(b) of Regulation (EU) No 1151/2012, application from Bulgaria to register the name Ã Ã °Ã ¹Ã Ã µÃÃ ¾Ã ²Ã °Ã ½ Ã ²ÃÃ °Ã  Ã ¢ÃÃ °Ã ºÃ ¸Ã  (Kayserovan vrat Trakiya) was published in the Official Journal of the European Union (2). (2) On 11 June 2014, the Commission received a notice of opposition from Kayseri Chamber of commerce (Turkey). This notice of opposition was followed by a reasoned statement of opposition sent by e mail of 14 August 2014. Article 51(2) of Regulation (EU) No 1151/2012 provides that a notice of opposition must be followed by a reasoned statement of opposition within two months. The reasoned statement of opposition exceeded that two months deadline. Therefore, the Commission considers the opposition from Kayseri Chamber of commerce (Turkey) inadmissible. (3) On 12 June 2014, Greece sent a notice of opposition including a reasoned statement of opposition. The opposition was based on Article 21, paragraph 1, point (b), of Regulation (EU) No 1151/2012. It was claimed that, part of the Thrace region belonging to Greece, the registration of the name Ã Ã °Ã ¹Ã Ã µÃÃ ¾Ã ²Ã °Ã ½ Ã ²ÃÃ °Ã  Ã ¢ÃÃ °Ã ºÃ ¸Ã  (Kayserovan vrat Trakiya) would prejudge the right of Greek producers to use the geographical name ÃÃ Ã ¬Ã ºÃ · (Thrace). There are several meat products using lawfully the designation Thrace in their sales names. (4) The Commission examined the opposition from Greece and found it admissible within the meaning of Article 21, paragraph 1, point (b), of Regulation (EU) No 1151/2012. By letter of 10 October 2014 it therefore, invited the interested parties to engage in appropriate consultations to seek agreement among themselves in accordance with their internal procedures. (5) Bulgaria and Greece reached such an agreement, notified to the Commission on 5 May 2015. (6) In so far as it complies with the provisions of Regulation (EU) No 1151/2012 and other EU legislation, the content of the agreement concluded between Bulgaria and Greece can be taken into account. (7) In the light of Article 18(3) of Regulation (EU) No 1151/2012, in order to distinguish products that share similar names and to avoid risk of misleading consumers on the provenance of the product, Bulgaria and Greece agreed that the name Ã Ã °Ã ¹Ã Ã µÃÃ ¾Ã ²Ã °Ã ½ Ã ²ÃÃ °Ã  Ã ¢ÃÃ °Ã ºÃ ¸Ã  (Kayserovan vrat Trakiya) be accompanied by the claim made following the tradition of Bulgaria. (8) The two parties also agreed that this Regulation contains a statement clarifying that the geographical name Thrace should not be intended as reserved for the Ã Ã °Ã ¹Ã Ã µÃÃ ¾Ã ²Ã °Ã ½ Ã ²ÃÃ °Ã  Ã ¢ÃÃ °Ã ºÃ ¸Ã  (Kayserovan vrat Trakiya). (9) In the light of the above, the Commission considers that the name Ã Ã °Ã ¹Ã Ã µÃÃ ¾Ã ²Ã °Ã ½ Ã ²ÃÃ °Ã  Ã ¢ÃÃ °Ã ºÃ ¸Ã  (Kayserovan vrat Trakiya) should be accompanied by the claim made following the tradition of Bulgaria. (10) In addition, it should be clarified that, without prejudice of Article 24(2) of Regulation (EU) No 1151/2012, the registration of the name Ã Ã °Ã ¹Ã Ã µÃÃ ¾Ã ²Ã °Ã ½ Ã ²ÃÃ °Ã  Ã ¢ÃÃ °Ã ºÃ ¸Ã  (Kayserovan vrat Trakiya) made following the tradition of Bulgaria does not prevent producers from using the geographical name Thrace, including translations, in labelling or presentations within the territory of the Union in compliance with the EU law and in particular Regulation (EU) No 1169/2011 of the European Parliament and of the Council (3) on the provision of food information to consumers, HAS ADOPTED THIS REGULATION: Article 1 The name Ã Ã °Ã ¹Ã Ã µÃÃ ¾Ã ²Ã °Ã ½ Ã ²ÃÃ °Ã  Ã ¢ÃÃ °Ã ºÃ ¸Ã  (Kayserovan vrat Trakiya) (TSG) is registered. The name in the first paragraph identifies a product from Class 1.2. Meat products (cooked, salted, smoked, etc.) set out in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (4). Article 2 The name referred in Article 1 shall be accompanied by the claim made following the tradition of Bulgaria. The consolidated product specification is set out in the Annex to this Regulation. Article 3 The geographical name Thrace, including translations, may continue to be used in labelling or presentations within the territory of the Union provided the principles and rules applicable in its legal order are respected. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 75, 14.3.2014, p. 16. (3) Regulation (EU) No 1169/2011 of the European Parliament and of the Council of 25 October 2011 on the provision of food information to consumers, amending Regulations (EC) No 1924/2006 and (EC) No 1925/2006 of the European Parliament and of the Council, and repealing Commission Directive 87/250/EEC, Council Directive 90/496/EEC, Commission Directive 1999/10/EC, Directive 2000/13/EC of the European Parliament and of the Council, Commission Directives 2002/67/EC and 2008/5/EC and Commission Regulation (EC) No 608/2004 (OJ L 304, 22.11.2011, p. 18). (4) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36). ANNEX APPLICATION FOR REGISTRATION OF A TRADITIONAL SPECIALTY GUARANTEED (TSG) COUNCIL REGULATION (EC) No 509/2006 (1) Ã Ã ÃÃ ¡Ã Ã Ã Ã Ã Ã  Ã Ã Ã Ã ¢ Ã ¢Ã Ã Ã ÃÃ ¯ (KAYSEROVAN VRAT TRAKIYA) EC No: BG-TSG-0007-01018  23.7.2012 1. Name and address of the applicant group Name of group or organisation (if relevant): Sdruzhenie Traditsionni surovo-susheni mesni produkti (Traditional Dried Raw Meat Products Association (STSSMP))  Address: bul. Shipchenski prohod, bl. 240, vh A, ap 6, et. 3, Sofia 1111  Telephone: +359 29712671  Fax +359 29733069  Email address: office@amb-bg.com 2. Member State or third country Bulgaria 3. Product specification 3.1. Name(s) to be registered (Article 2 of Commission Regulation (Ã C) No 1216/2007 (2) ) Ã Ã °Ã ¹Ã Ã µÃÃ ¾Ã ²Ã °Ã ½ Ã ²ÃÃ °Ã  Ã ¢ÃÃ °Ã ºÃ ¸Ã  (Kayserovan vrat Trakiya) The name shall be accompanied by the claim made following the tradition of Bulgaria. 3.2. Whether the name  is specific in itself  expresses the specific character of the agricultural product or foodstuff The name Kayserovan vrat Trakia was first introduced in 1980 in a standardisation document for its production  Industry standard 18-71996-80, drawn up by two Bulgarian researchers  Dzhevizov and Kiseva. The product rapidly became popular, and has now been traditionally produced in Bulgaria under the above name for over 30 years. The name is also specific in itself because it includes the main ingredients of the product described under 3.6. 3.3. Whether reservation of the name is sought under Article 13(2) of Regulation (Ã C) No 509/2006  Registration with reservation of the name  Registration without reservation of the name 3.4. Type of product Class 1.2. Meat products (cooked, salted, smoked, etc.) 3.5. Description of the agricultural product or foodstuff to which the name under point 3.1 applies (Article 3(1) of Regulation (EC) No 1216/2007) Kayserovan vrat Trakia is a raw-cured delicacy of uncut meat. It is prepared from fresh boneless pork collar. It is pressed repeatedly during curing and coated with the Kaiser mixture (kayserova smes) of natural herbs and white wine. It is suitable for direct consumption by all consumer groups. Physical properties  shape and dimensions  Elongated, flattened cylinder, 3-4 cm thick. Chemical properties  water content: not more than 40,0 % of the total weight,  cooking salt: not more than 5,0 % of the total weight,  nitrites (residual amount in the finished product): not more than 50 mg/kg,  pH not less than 5,4. Organoleptic properties External appearance and colour:  the surface is covered with brownish-red Kaiser mixture, well-dried, with a well-defined crust. Cross-section  The muscle tissue is a vivid red, while the fat is salmon-pink and not more than 1 cm thick. Consistency: dense and elastic. Taste and smell: characteristic, pleasant, slightly salty, with a distinct aroma of the seasoning used, free from foreign flavours and odours; Kayserovan vrat Trakia may be marketed whole, cut into pieces or sliced, vacuum-packed, in cellophane or in modified-atmosphere packaging. 3.6. Description of the production method of the agricultural product or foodstuff to which the name under point (3.1) applies (Article 3(2) of Regulation (EC) No 1216/2007) For the production of Kayserovan vrat Trakia the following ingredients and additives are required: Meat: pork collar: 100 kg Salting mixture for 100 kg of pork collar: 3,35 kg of cooking salt; 40 g of ascorbic acid (E300) as an antioxidant; 100 g of potassium nitrate (E252) or 85 g of sodium nitrate (E251); 500 g of refined granulated sugar. Kaiser mixture for 100 kg of pork collar:  4,0 kg of red peppers  3,0 kg of fenugreek  2,0 kg of garlic  12,0 litres of white wine Twine/hemp yarn Production method For the production of Kayserovan vrat Trakia, fresh fully-matured pork neck with a pH value of 5,6 to 6,2 is used. The meat is carefully boned, leaving the muscle groups intact. The forward boundary runs between the occipital bone and the first cervical vertebra, the rear one between the fifth and sixth thoracic vertebrae and down from the fifth intercostal space. The lower limit horizontally cuts through the first five ribs. The boned meat is cleaned of blood and is shaped and trimmed. The shaped pork collars are arranged in suitable clean containers for salting. The mixture of cooking salt, ascorbic acid, potassium or sodium nitrate and refined crystal sugar is rubbed in by hand or mechanically. The salted collars are tightly arranged in plastic or stainless-steel containers for maturation in a cold store with an air temperature of between 0 and 4 °C. After 3 to 4 days, the arrangement of the pieces is reversed (the top and bottom pieces are swapped) and they are left for at least another 10 days under the same conditions until they are fully and evenly salted. A looped string is attached to each salted collar and they are hung on wooden and/or metal frames (rods) arranged on stainless-steel sausage trolleys. The pieces are not allowed to come into contact with one another. They are left hanging on the trolley to drain for up to 24 hours at an air temperature not exceeding 12 °Ã ¡. They are then placed in natural or air-conditioned drying chambers with temperature and humidity regulation. Drying takes place at an air temperature of 12-17 °Ã ¡ and a relative humidity of 70-85 %. During drying and curing they are pressed several times. Pressing lasts between 12 and 24 hours. Initial pressing takes place when the pieces of Kayserovan vrat Trakia are moderately dry to the touch and a slight crust can be felt. Before they are pressed they must be sorted according to thickness. Drying continues until the meat has obtained a dense elasticity and water content no longer exceeds 40 % of overall mass. After final pressing, the pieces are coated with the Kaiser mixture, comprising spices, water and white wine according to the recipe, which is well smoothed in to give a 2-3 mm thick layer. They are then hung to dry until the mixture has dried completely to form a crust. The fenugreek is carefully ground in advance and soaked in lukewarm water for 24 hours. 3.7. Specific character of the agricultural product or foodstuff (Article 3(3) of Regulation (EC) No 1216/2007)  Taste and aromatic properties of the product The carefully selected and sorted fresh pork collar and the Kaiser mixture give Kayserovan vrat Trakia its inimitable flavour and aroma. No starter cultures or pH regulators are used in the production of Kayserovan vrat Trakia, which distinguishes it from products manufactured using innovative technologies.  Specific flattened shape of the pieces The characteristic shape is obtained by repeated pressing during the drying process. 3.8. Traditional character of the agricultural product or foodstuff (Article 3(4) of Regulation (EC) No 1216/2007) Kayserovan vrat Trakia belongs to the group of raw-cured and pressed uncut pork delicacies. It is one of a wide range of meat products that have been produced for decades in Bulgaria. Its production in Bulgaria boasts a tradition of over 30 years. Historical data on the technology and recipe for the production of Kayserovan vrat Trakia are contained in the standardisation document on product requirements ON 18-71996-80  Plovdiv biltong/jerky, Rodopa biltong/jerky, Kayserovan svinski vrat Trakia, National Agro-Industrial Union (NAPS), Sofia, 1980. The production technique is set out in Technical Instruction No 326 of 20 October 1980 for the production of Plovdiv and Rodopa biltong/jerky and Kayserovan svinski vrat Trakia, National Agro-Industrial Union (NAPS), Sofia, 1980, drawn up by the researchers Dzhevizov and Kiseva in Plovdiv. In the traditional Kayserovan vrat Trakia production method, certain parameters (temperature and humidity) must be maintained during the drying process. In addition, presses with wooden surfaces are used by way of derogation under Article 10(4) of Regulation (EC) No 853/2004 of the European Parliament and of the Council (3). This creates favourable conditions for the desired microflora to develop naturally during drying. Pressing gives the product its characteristic flattened shape and its specific traditional flavour which has remained unchanged up to the present day. 3.9. Minimum requirements and procedures to check the specific character (Article 4 of Regulation (EC) No 1216/2007) During and after the Kayserovan vrat Trakia production process the following is checked:  compliance of the meat ingredients used with the requirements specified in point 3.6 of the specification,  observance of the proportions of meat ingredients and salting mixture specified in the recipe when the salting mixture is being dosed and mixed with the meat ingredients, and observance of the quantities of ingredients and additives specified in the recipe,  proper application of the production techniques for salting the shaped pieces of meat in accordance with point 3.6,  temperature and humidity during draining and drying, including by means of a visual inspection of the product,  observance of the proportions of meat ingredients and Kaiser mixture specified in the recipe when the Kaiser mixture is being dosed and mixed with the meat ingredients, and observance of the quantities of ingredients and spices specified in the recipe,  the clarity and expiry date of the white wine used in the Kaiser mixture and compliance of its quantity with the recipe under 3.6,  proper external appearance and colour by means of a visual inspection of the product to establish the extent to which the Kaiser mixture has formed a crust on the surface of the product,  proper consistency, aroma and taste of the cut surface, by means of a sensory analysis of the finished product,  compliance of the physico-chemical parameters of the finished product with point 3.5 of the specification, using approved laboratory methods. The above parameters must be checked once a year. If an irregularity is found at any stage, this frequency is increased to once every six months. 4. Authorities or bodies verifying compliance with the product verification 4.1. Name and address Name: Q Certificazioni S.r.l. Address: Villa Parigini, loc. Basciano, 53035 Monteriggioni (SI), Italy; Bulgaria 4000 Plovdiv No 42a, Ulitsa Leonardo da Vinci Telephone/fax +359 32649228 Mobile phone: +359 897901680 Email address: office@qci.bg.  Public  Private 4.2. Specific tasks of the authorities or bodies The inspection body referred to under 4.1 verifies compliance with all the criteria set out in the specifications. (1) Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (OJ L 93, 31.3.2006, p. 1). Regulation replaced by Regulation (EU) No 1151/2012. (2) Commission Regulation (EC) No 1216/2007 of 18 October 2007 laying down detailed rules for the implementation of Council Regulation (EC) No 509/2006 on agricultural products and foodstuffs as traditional specialities guaranteed (OJ L 275, 19.10.2007, p. 3). (3) Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55).